        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SLYCE ACQUISITION INC.,                        §
            Plaintiff                          §
                                               §       W-19-CV-00257-ADA
v.                                             §
                                               §
SYTE - VISUAL CONCEPTION LTD.,                 §
KOHL’S CORPORATION,                            §
              Defendants                       §



               ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
                 PURSUANT TO FED. R. CIV. P. 12(b)(2), (3), AND (6)

       Before the Court is Defendants Syte – Visual Conception Ltd. and Kohl’s Corporation’s

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2), (3), and (6), which was filed on July 2,

2019. ECF No. 6. Plaintiff Slyce Acquisition Inc. filed its response on July 26, 2019. ECF No.

13. Defendants filed their reply on August 9, 2019. ECF No. 14. Slyce filed its sur-reply on

August 15, 2019.      ECF No. 16.     For the reasons described herein, the Court DENIES

Defendants’ Motion.


I.     Factual Background

       Slyce filed the instant action on April 11, 2019 alleging infringement of U.S. Patent No.

9,152,624.   The ’624 Patent is entitled “Systems and methods for visual presentation and

navigation of content using data-based image analysis.” The ’624 Patent recites a method and

system that allows a user to upload an image of what he/she would like to search for. Then, in

accordance with the invention covered by the ’624 Patent, “certain attributes and categories of

that image are analyzed and stored (such as color, shape, size, etc.); the uploaded image

attributes and categories are compared to the attributes and categories of a number of stored
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 2 of 21




images from the website; and once the comparison yields a positive match (or matches) based on

certain criteria, the website images that match the uploaded image are displayed to the user. No

text labels are necessary for the user, and the search results are based on the actual visual

contents of the images.” ECF No. 13 at 3. Slyce alleges that Defendants each infringe at least

claim 1 of the ’624 Patent. See, e.g., ECF No. 1 at ¶¶ 28–29.

       Defendant Kohl’s is a Wisconsin corporation with its principal place of business in

Menomonee Falls, Wisconsin. ECF No. 6 at 1. Kohl’s is a nationwide retailer with multiple

physical stores in this district. Id.; ECF No. 13 at 15. Kohl’s also sells products through its

website and its mobile app. ECF No. 6 at 1. Syte is an Israeli corporation with principal place of

business in Tel Aviv.     Id.   Neither party appears to contend that Syte has a regular and

established place of business within this district. Id.; ECF No. 13 at 16–17.

       Slyce alleges that Kohl’s, through the “Scan & Shop” tool in its mobile app, directly

infringes at least claim 1. ECF No. 1 at ¶ 28. Slyce alleges that Syte knowingly induced Kohl’s

to directly infringe at least claim 1 “selling, offering for sale, providing, maintaining, and/or

licensing its visual search navigation software with the intent that Kohl’s utilize that software to

implement the ‘Scan & Shop’ tool of the Kohl’s mobile app in the United States.” Id.at ¶ 29.


II.    Legal Standards

       A.      Jurisdiction

       Pursuant to Federal Rule of Civil Procedure 12(b)(2), the Court may dismiss an action

when it lacks personal jurisdiction over the defendant. For patent cases, Federal Circuit law

governs personal jurisdiction. Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012,

1016 (Fed. Cir. 2009). When there has not been any jurisdictional discovery or an evidentiary
          Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 3 of 21




hearing regarding jurisdiction, the “plaintiff usually bears only a prima facie burden.” Celgard,

LLC v. SK Innovation Co., Ltd., 792 F.3d 1373, 1378 (Fed. Cir. 2015).

         Personal jurisdiction is proper where the state long-arm statute permits service of process

on the defendant and the requirements of due process are satisfied. Breckenridge Pharm., Inc. v.

Metabolite Labs., Inc., 444 F.3d 1356, 1361 (Fed. Cir. 2006). Because the Texas long-arm

statute has been interpreted as extending to the limit of due process, these two inquiries are the

same for district courts in Texas. Religious Tech. Ctr. v. Liebreich, 339 F.3d 369, 373 (5th Cir.

2003).    The Supreme Court has articulated a two-pronged test to determine whether the

requirements of due process are satisfied: 1) the nonresident must have “minimum contacts” with

the forum state, and 2) subjecting the nonresident to jurisdiction must be consistent with

“traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945); Breckenridge, 444 F.3d at 1361.

         General jurisdiction is present only when a plaintiff can show the defendant’s connection

to a forum is “so constant and pervasive ‘as to render [it] essentially at home in the forum

State.’” Daimler AG v. Bauman, 571 U.S. 117, 121 (2014) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

         “The Federal Circuit applies a three prong test to determine if specific jurisdiction exists:

(1) whether the defendant purposefully directed activities at residents of the forum; (2) whether

the claim arises out of or relates to those activities; and (3) whether assertion of personal

jurisdiction is reasonable and fair.” Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d

1222, 1231 (Fed. Cir. 2010). The plaintiff has the burden to show minimum contacts exist under

the first two prongs, but the defendant has the burden of proving the exercise of jurisdiction

would be unreasonable under the third. Elecs. For Imaging Inc. v. Coyle, 340 F.3d 1344, 1350
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 4 of 21




(Fed. Cir. 2003). The Federal Circuit has counseled, however, that the exercise of jurisdiction is

unreasonable only in “the rare situation in which the plaintiff’s interest and the state’s interest in

adjudicating the dispute in the forum are so attenuated that they are clearly outweighed by the

burden of subjecting the defendant to litigation within the forum.” Beverly Hills Fan Co. v.

Royal Sovereign Corp., 21 F.3d 1558, 1568 (Fed. Cir. 1994) (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 477 (1985)).

       The test of reasonableness and fairness is “a multi-factored balancing test that weighs any

burdens on the defendant against various countervailing considerations, including the plaintiff’s

interest in a convenient forum and the forum state’s interest in resolving controversies flowing

from in-state events.” Viam Corp. v. Iowa Export-Import Trading Co., 84 F.3d 424, 429 (Fed.

Cir. 1996) (citing Burger King, 471 U.S. at 477). This test requires balancing the following

factors: “ (1) the burden on the defendant; (2) the interests of the forum state; (3) the plaintiff’s

interest in obtaining relief; (4) the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies; and (5) the interest of the states in furthering their social

policies.” Viam Corp., 84 F.3d at 429.

       The Federal Circuit has also applied the “stream of commerce” theory born in WorldWide

Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980) and reaffirmed in Asahi Metal Indus. Co. v.

Superior Court, 480 U.S. 102 (1987). See Beverly Hills Fan, 21 F.3d at 1566. In Asahi, two

four-justice pluralities offered slightly different versions of this theory as a means of establishing

the existence of minimum contacts. Id. Justice Brennan, supported by three other justices,

argued jurisdiction could be validly exercised over a defendant who placed goods into the stream

of commerce so long as the defendant could foresee the goods might end up in the forum state.

See Beverly Hills Fan, 21 F.3d at 1566 (citing Asahi, 480 U.S. at 117). Justice O’Connor, also
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 5 of 21




supported by three other justices, argued there must be “more than the mere act of placing a

product in the stream of commerce” and endorsed the additional requirement of “an action of the

defendant purposefully directed toward the forum State.” Id. (quoting Asahi, 480 U.S. at 112

(emphasis removed)).

       The Federal Circuit has repeatedly refused to endorse either articulation of the stream of

commerce theory. See, e.g., Beverly Hills Fan, 21 F.3d at 1566 (“We need not join this debate

here, since we find that, under either version of the stream of commerce theory, plaintiff made

the required jurisdictional showing.”); see also AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d

1358, 1364 (Fed. Cir. 2012) (“Thus, Beverly Hills Fan counsels that we refrain from taking a

position on the proper articulation of the stream-of-commerce theory where the facts of a

particular case mandate exercising or declining to exercise personal jurisdiction under any

articulation of that theory.”). Instead, the Federal Circuit’s approach is to determine whether the

plaintiff can establish minimum contacts—or has failed to establish minimum contacts—under

both theories, making the choice between theories unnecessary. AFTG-TG, 689 F.3d at 1364.

       B.      Venue

       “Any civil action for patent infringement may be brought in any judicial district where

the defendant resides, or where the defendant has committed acts of infringement and has a

regular and established place of business.” 28 U.S.C. § 1400(b). When a foreign corporation is

sued for patent infringement, 28 U.S.C. § 1391 applies and not 28 U.S.C. § 1400. In re HTC,

889 F.3d 1349, 1357 (Fed. Cir. 2018).

       A party may move to dismiss a claim for improper venue pursuant to Federal Rule of

Civil Procedure 12(b)(3). Once a defendant challenges venue, “the plaintiffs have the burden to

prove that the chosen venue is proper.” Zurich Am. Ins. Co. v. Tejas Concrete & Materials Inc.,
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 6 of 21




982 F. Supp. 2d 714, 719 (W.D. Tex. 2013) (citation omitted). On a Rule 12(b)(3) motion to

dismiss for improper venue, the court must view all the facts in a light most favorable to the

plaintiff. Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 237–38 (5th Cir. 2009). “Thus, a

plaintiff may show that venue is proper by ‘setting forth facts that taken as true would establish

venue.’” Zurich Am. Ins. Co., 982 F. Supp. 2d at 719; see also Wilson v. Belin, 20 F.3d 644, 648

(5th Cir. 1994).

       C.      Failure to State a Claim

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss

an action for failure to allege “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.         The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). For

purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the

complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). In

the Fifth Circuit, motions to dismiss under Rule 12(b)(6) are “viewed with disfavor and are

rarely granted.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (quoting Test

Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 (5th Cir. 2005). A claim cannot be

dismissed under Rule 12(b)(6) unless the plaintiff “would not be entitled to relief under any set

of facts or any possible theory that [it] could prove consistent with the allegations in the

complaint.” Muhammad v. Dallas Cnty. Cmly. Supervision & Corrs. Dep’t, 479 F.3d 377, 380
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 7 of 21




(5th Cir. 2007) (citing Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)). In other words, it

must appear beyond doubt that the plaintiff can prove no set of facts in support of their claim

entitling them to relief. Griffith v. Kroger Co., No. 9:05-CV-76-TH, 2008 WL 11347989, at *2

(E.D. Tex. Mar. 7, 2008) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). Nonetheless, the

Court is not required to “assume the truth of legal conclusions merely because they are cast in

the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (quoting

W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory allegations of

law and unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v.

Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004); accord Iqbal, 556 U.S. at 678. Furthermore, “a

plaintiff may plead [him]self out of court” if he “plead[s] facts which establish that he cannot

prevail on his. . . claim.” Weisbuch v. Cty. of L.A., 119 F.3d 778, 783 n.1 (9th Cir. 1997)

(quoting Warzon v. Drew, 60 F.3d 1234, 1239 (7th Cir. 1995)).

       D.      Patent ineligibility Under 35 U.S.C. § 101

       Section 101 of the Patent Act defines patent-eligible subject matter as follows: “Whoever

invents or discovers any new and useful process, machine, manufacture, or composition of

matter, or any new and useful improvement thereof, may obtain a patent.” 35 U.S.C. § 101.

Section 101 includes the following exception: “Laws of nature, natural phenomena, and abstract

ideas are not patentable.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014) (quoting

Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)).

       The Supreme Court has developed a two-part test to distinguish between patents that

“claim laws of nature, natural phenomena, and abstract ideas from those that claim patent

eligible applications of those concepts.” Id. at 217. In the first step, the Court “determine[s]

whether the claims at issue are directed to a patent-ineligible concept.” Enfish, LLC v. Microsoft
           Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 8 of 21




Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 218). In this step, the

Court asks, “whether the focus of the claims is on the specific asserted improvement in computer

capabilities . . . or, instead, on a process that qualifies as an ‘abstract idea’ for which computers

are invoked merely as a tool.” Enfish, 822 F.3d at 1335–36.

          If the claims are directed to a patent-ineligible concept, then in the second step, the Court

“consider[s] the elements of each claim both individually and ‘as an ordered combination’ to

determine whether the additional elements ‘transform the nature of the claim’ into a patent-

eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus

Labs., Inc., 566 U.S. 66, 78—79 (2012)). The additional elements “must be more than ‘well-

understood, routine, conventional activity.’” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715

(Fed. Cir. 2014) (quoting Mayo, 566 U.S. at 79). However, “even if each claim element, by

itself, was known in the art, ‘an inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.’” Uniloc USA, Inc. v. Med. Info. Tech.,

Inc., No. 6:16-CV-00463-RWS, 2017 WL 3707439, *2 (E.D. Tex. Mar. 30, 2017) (quoting

Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir.

2016)).


III.      Legal Analysis

          A.     Personal Jurisdiction

                 1.      Kohl’s is subject to personal jurisdiction in this forum

          Slyce argues that personal jurisdiction is proper for Kohl’s based on both specific

jurisdiction and under the stream of commerce theory. ECF No. 13 at 8–11. Slyce contends that

“Kohl’s has directed substantial activities at residents in this forum, and that Slyce’s

infringement allegations arise from these activities.” Id. at 8. In particular, Slyce points to the
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 9 of 21




fact that Kohl’s has a substantial presence in Texas including eighty-four stores and its largest

distribution and online fulfillment center in the United States. Id. at 1, 8. Slyce contends that

this physical presence is supplemented by Kohl’s website and its mobile app, and that “these

components of its sales channel are inextricably intertwined as part of its ‘omnichannel’ sales

strategy.” ECF No. 16 at 1. Slyce contends that Kohl’s stores, website, and mobile app are

intertwined because:

       the presence of local stores in this forum allow Kohl’s “digital” customers to have
       products delivered to this forum, and also increases digital sales by allowing
       customers “to view, touch and/or try on physical merchandise before ordering
       online.” The mobile application also incentivizes customers to shop in physical
       stores in this forum by providing coupons to customers that use the application in
       the stores.

ECF No. 13 at 8–9 (citations omitted). Slyce contends that the “intertwined ‘omnichannel’ sales

strategy is designed to increase sales and customer service, including in this particular forum.”

ECF No. 16 at 2.

       In its reply, Kohl’s contends that (1) its physical locations in Texas are irrelevant and (2)

its website is immaterial to specific jurisdiction. ECF No. 14 at 2–3. With respect to the former,

Kohl’s contends that “Slyce’s allegations about Kohl’s stores, distribution center, and fulfillment

center cannot support specific jurisdiction because they have nothing to do with the mobile app,

or the claimed method allegedly performed by users of the app.” Id. at 3. With respect to the

latter, Kohl’s contends that “Slyce has not identified the website as performing the claimed

method, but only Kohl’s mobile app.” But both of these arguments miss the mark. As described

above, Slyce does not contend that the Kohl’s physical locations and its website each

independently provide the basis for personal jurisdiction, but rather that the combination of

Kohl’s physical locations, its website, and its mobile app comprise an “intertwined omnichannel”

sales strategy that is “intended to serve Texas residents and increase sales in this particular
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 10 of 21




forum.” ECF No. 16 at 1 (emphasis removed). Because the accused software allows a consumer

to take a picture of an item anywhere the consumer is and quickly find a similar item in a nearby

Kohl’s store or on the Kohl’s website demonstrates that Kohl’s “intertwined omnichannel” sales

strategy serves Texas residents, and could increase sales and grow its business in Texas.

       Based on the above, the Court finds that Slyce has made at least a prima facie showing of

demonstrating that Kohl’s has “purposefully directed activities at residents of the forum” and

Slyce’s claim “arises out of or relates to those activities.” Elecs. For Imaging, 340 F.3d at 1350.

Because Kohl’s does not appear to make any explicit arguments that an assertion of personal

jurisdiction is unreasonable or unfair and because there do not appear to be any arguments that

an assertion of personal jurisdiction is unreasonable or unfair—let alone being one of those

“rare” situations—the Court determines that Kohl’s is subject to specific jurisdiction in this

forum. Beverly Hills Fan, 21 F.3d at 1568.

       Slyce also contends that Kohl’s is subject to jurisdiction under the stream of commerce

theory. See, e.g., ECF No. 13 at 10–11. In particular, Slyce contends that Kohl’s itself is an

established distribution channel in Texas because it has a “substantial number of stores

nationwide and in this forum, and it also has an interactive website available to residents in this

forum that supplements its physical store locations along with substantial online fulfillment and

distribution centers here. Its mobile app is also accessible to users in this forum and can be

specifically configured to shop its physical locations in this forum and to have products delivered

to this forum.” Id. at 11. Kohl’s responds by arguing that 1) Bristol-Myers Squibb invalidated

the stream of commerce theory and 2) “even if a narrowed ‘stream of commerce’ theory survived

Bristol-Myers Squibb,” the distribution channels are not located in Texas. ECF No. 14 at 4–5.
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 11 of 21




The Court agrees with Slyce and finds that Kohl’s is subject to jurisdiction in this forum under

the stream of commerce theory.

        Furthermore, Kohl’s arguments are unavailing. First, contrary to what Kohl’s strongly

implies,1 the stream of commerce theory is still a valid basis for personal jurisdiction. In fact, as

Slyce correctly stated, “Bristol-Myers Squibb does not even mention the stream of commerce

theory, let alone invalidate it.” ECF No. 16 at 3; see Bristol-Myers Squibb Co. v. Superior

Court, 137 S. Ct. 1773 (2017). At least one other Texas court, analyzing this same issue, arrived

at the exact same conclusion. Semcon IP Inc. v. TCT Mobile Int’l Ltd., No. 2:18-CV-00194-

JRG, 2019 WL 2774362, at *2–3 (E.D. Tex. July 2, 2019) (“The Court finds nothing in the

Supreme Court’s opinion to indicate a shift in the Supreme Court’s stream of commerce

jurisprudence. Neither the Supreme Court’s majority opinion nor Justice Sotomayor’s dissent

even mention the stream of commerce theory. The Supreme Court does not purport to alter its

overall jurisprudence regarding specific jurisdiction, noting instead that the Supreme Court’s

‘settled principles regarding specific jurisdiction control this case’ . . . Absent a clear statement

to the contrary from the Supreme Court or the Federal Circuit, this Court will continue to apply

the existing stream of commerce jurisprudence.”). Circuit Courts have also continued to analyze

personal jurisdiction under this theory. See, e.g., Plixer Int’l, Inc. v. Scrutinizer GmbH, 905 F.3d

1, 8 (1st Cir. 2018); In re DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prod. Litig., 888 F.3d

753, 778–81 (5th Cir. 2018); see also Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 780 (3d

Cir. 2018) (approving of Justice O’Connor’s purposeful availment stream of commerce theory).




1
  Kohl’s makes the following statements: “There is no third ‘stream of commerce’ basis for personal jurisdiction.”
ECF No. 14 at 5. “Even if a narrowed ‘stream of commerce’ type of specific jurisdiction survived Bristol-Myers
Squib…” Id. “Thus, even if the stream of commerce theory is valid…” Id. at 6. Kohl’s repeated strongly implied
statements that the “stream of commerce” theory is not valid are not helpful to the Court.
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 12 of 21




       Second, Kohl’s contends that there is no basis for jurisdiction under the stream of

commerce theory because Apple iTunes and Google Play—and not Kohl’s website—distributes

the mobile app. ECF No. 14 at 3. Slyce contends that Kohl’s argument is mere “sleight of hand”

because while the mobile app “may be hosted on Google or Apple servers outside of Texas, that

application is available to residents here (and is specifically configured to serve residents here)

because of Kohl’s efforts to serve this forum. ECF No. 16 at 4. And residents in this forum use

the mobile application (in conjunction with the other parts Kohl’s omnichannel sales strategy),

because of Kohl’s substantial presence in this forum and its substantial activities directed at this

forum.” Id. (citations omitted).

       The Court does not find Kohl’s argument to be persuasive. Using Apple iTunes and

Google Play servers to distribute the mobile app appears to be the electronic equivalent of using

the United States Postal Service or FedEx to deliver packages from a USPS or FedEx

distribution center to a customer. Courts have found that a defendant is subject to personal

jurisdiction in a particular forum even if the defendant shipped its products to the forum via an

intermediary. See, e.g., Beverly Hills Fan, 21 F.3d at 1563. Furthermore, the relevant inquiry is

not whether Kohl’s uses or controls the intermediaries in the distribution chain, but instead

whether it delivered its product into the stream of commerce. Id. at 1566; FOX Factory, Inc. v.

SRAM, LLC, No. 3:16-cv-00506, at *5 (N.D. Cal. Oct. 111, 2017) (finding that defendant was

subject to personal jurisdiction in that forum where defendant shipped through two

intermediaries). Finally, the Court is reluctant to hinge its personal jurisdiction decisions on the

physical locations of Apple iTunes and Google Play servers when those servers distribute apps

not just nationwide, but worldwide.
          Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 13 of 21




         Therefore, for the reasons described in this section, the Court finds that Slyce has made at

least a prima facie showing that Kohl’s is subject to personal jurisdiction in this forum on the

basis of both specific jurisdiction and the stream of commerce theory.

                  2.       Syte is subject to personal jurisdiction in this forum

         Slyce contends that personal jurisdiction is proper for Syte based only on the stream of

commerce theory. ECF No. 13 at 12.2 In particular, Slyce that contends that “[s]elling products

to a nationwide retailer ‘is a strong indication that [the defendant] intends to direct its products

nationwide.’” ECF No. 13 at 12 (citing ATEN Int’l Co. Ltd. v. Emine Tech. Co., Ltd., 261 F.R.D.

112, 119 (E.D. Tex. June 25, 2009)). More specifically, Slyce contends that “Syte specifically

markets its technology to . . . national retailers like Kohl’s. And given its connection to Kohl’s,

it is inconceivable that (1) Syte was unaware that Kohl’s was a nationwide retail chain with

locations across the United States, including Texas, and (2) that Kohl’s customers (like others in

Austin mentioned on Syte’s website) would use the software here as well.” ECF No. 16 at 4

(citations omitted).

         Syte contends that the stream of commerce theory does not apply to it because it

“contracted with Kohl’s, a Wisconsin company, which in turn distributed the mobile app

nationally through third party servers.” ECF No. 14 at 7. Syte also contends that Slyce’s citation

of ATEN Int’l is distinguishable because it is a pre-Bristol-Myers Squibb case and because the

mobile app is not downloaded from retail stores in Texas. Id.

         Although it is a very close call, based on the pleadings, briefs, declarations, and exhibits,

the Court finds that Syte is also subject to personal jurisdiction in this forum under the stream of

2
  In its original complaint, Slyce alleged that Syte was subject to personal jurisdiction in Texas under Fed. R. Civ. P.
4(k)(2)(B). ECF No. 1 at ¶ 12. In its opening motion, Syte contended that Rule 4(k)(2)(B) was inapplicable because
it was subject to personal jurisdiction in Wisconsin “for contracting to provide the accused technology to Kohl’s.”
ECF No. 14 at 7. In its response and sur-reply, Slyce did not assert that Syte was subject to jurisdiction under Rule
4(k)(2)(B). ECF No. 13 at 12; ECF No. 16 at 4–5.
          Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 14 of 21




commerce theory. More specifically, Syte delivered its software into the stream of commerce by

contracting with Kohl’s. It appears uncontested that Kohl’s app with Syte’s software was

downloaded by Texas consumers. ECF No. 14 at 7. Therefore, there is at least prima facie

evidence that there is a distribution channel from Syte to Texas (via Kohl’s). Kohl’s is one of

the largest retailers in the country. Texas is one of the largest states in the country and also has

the second largest number of Kohl’s stores. ECF No. 13 at 4. Kohl’s largest online fulfillment

center in the country is in Texas. Id. at 1. Therefore, there is at least prima facie evidence that

Syte knew, or should have known, that its products would end up in Texas. Based on the

foregoing, because Syte placed its software into the stream of commerce and it was at least

foreseeable—if not known—that its goods would end up in Texas, personal jurisdiction is proper

at least under Justice Brennan’s articulation of the stream of commerce theory. Asahi, 480 U.S.

at 117.

          The only question remaining is whether personal jurisdiction is proper under Justice

O’Connor’s articulation which requires “an action of the defendant purposefully directed toward

[Texas].” Id. at 112. Syte contends that it did not undertake any purposeful action directed

towards Texas. ECF No. 14 at 7. Slyce contends that a “purposeful entry into the Texas stream

of commerce is established by showing that the defendant’s products were sold into a nationwide

distribution network and that the products were available in Texas.” ECF No. 13 at 12.

          In the “typical” case, the defendant continuously sells its physical products, e.g.,

computer products, to a nationwide retailer (or an intermediary), who in turn sells them to

consumers. See, e.g., ATEN Int’l., 261, F.R.D. at 119. In the “typical” case, the defendant may

be ship hundreds or thousands or more products to the nationwide retailer. As such, personal

jurisdiction under either stream of commerce theory is proper given that the defendant, at
         Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 15 of 21




minimum, should have known that by placing hundreds or thousands of products into the stream

of commerce that some of them would make their way into the forum state and be purchased by

customers there. Beverly Hills Fan, 21 F.3d at 1566 (“[W]e find that, under either version of the

stream of commerce theory, plaintiff made the required jurisdictional showing . . . defendants,

acting in consort, placed the accused fan in the stream of commerce, they knew the likely

destination of the products, and their conduct and connections with the forum state were such

that they should reasonably have anticipated being brought into court there.”).                       And by

continuously placing products into the stream of commerce (that eventually made their way to

the forum state), the defendant took purposeful actions directed toward the forum state.

        The facts of this case are different. Syte sold (or licensed) a copy of its software to

Kohl’s (almost assuredly in electronic format), who bundled that software into its app, and then

distributed them to consumers (through Apple iTunes or Google Play). More specifically, Syte

did not sell hundreds or thousands of physical products to Kohl’s, but rather sold perhaps just a

single electronic copy of its software to Kohl’s, who in turn replicated it hundreds or thousands

of times and distributed those copies to customers.

        At least two other courts have analyzed whether personal jurisdiction is proper under

similar facts.3 In Applied Capital, Inc. v. ADT Corporation, defendant IControl Networks, Inc.

sold its software to co-defendant ADT, which incorporated that software into its Pulse product

and then sold that product in the forum state. No. 1:16-cv-00815-WJ-SC, 2017 WL 3600726, at

*1 (D. N.M. Feb. 6, 2017). The court found that personal jurisdiction in New Mexico under the

stream of commerce theory was proper. Id. at *8. The court explained that “[a]s explained by



3
  The Court found other software cases, but in those cases, it appears that physical copies of the software were
distributed and sold by the defendant, whereas in this case, Syte appears to only have sold as few as a single
electronic copy to Kohl’s.
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 16 of 21




the Federal Circuit, a required element of the foreseeability standard is that the accused infringer

knew its product was being sold or marketed in the forum state.” Id.

       In Motorola, Inc. v. PC-Tel, Inc., one of the defendants in that case, AltoCom, developed

software which it licensed to companies that manufacture computers, fax machines, video

telephones, personal digital assistants, and a variety of other communication devices. 58 F.

Supp. 2d 349, 351–52 (D. Del. July 12, 1999). The court found that personal jurisdiction in

Delaware was proper under the stream of commerce theory because “by contracting with entities

that have a market presence both nationally and world-wide, AltoCom can hardly be heard to

complain that it did not know the likely destination of some of its products would include this

forum. Indeed, the company, acting in concert with its licensees, sells its products expressly for

integration into end user products with full knowledge that these goods will then be placed into

established distribution channels that service the State of Delaware.” Id. at 355, 357. Although

not explicitly relied upon, there were other unique facts in this case. For example, AltoCom

received royalties from its licensees “based on each port that is enabled in the licensee’s or

sublicensee’s ‘Shipped End User Product.’” Id. at 355. As a second example, AltoCom had a

website which allowed end users to perform functions with the software and end users could call

for customer support. Id. at 352. In other words, AltoCom encouraged contact and interacted

with end product users in the forum state.

       Based on these two cases, there does not appear much difference in the analysis of non-

physical software cases (with an intermediary) and the “typical” case. Therefore, although it is a

very close call, based upon the reasoning that follows, the Court concludes that personal

jurisdiction with respect to Syte is also proper under Justice O’Connor’s stream of commerce

theory. Syte specifically markets its software to “top” brands and national retailers. ECF No. 13
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 17 of 21




at 6–7. Syte sold (or licensed) its software to Kohl’s a nationwide retailer. Syte knew or should

have known that its software would be bundled into the Kohl’s app. Syte knew or should have

known that Kohl’s views its physical stores, website, and mobile app as an intertwined

“omnichannel” sales strategy primarily because its software was designed to find similar

products available at Kohl’s stores or on Kohl’s website. Syte knew or should have known that

Kohl’s is one of the nation’s largest retailers. Syte knew or should have known that Kohl’s has

its second-largest number of stores in Texas and its largest distribution and online fulfillment

center in the United States. Syte knew or should have known that a Texas customer could not

use its software alone to buy products, but rather its software needed to work in conjunction with

Kohl’s stores and/or website, and app. Despite what Syte knew or should have known, there is

no evidence in the record that Syte opted to limit the distribution of its software to exclude Texas

or to change the functionality of its software to operate in a different (e.g., non-infringing) way

in Texas. Although this is a very close call, the Court concludes that Slyce has made at least a

prima facie showing of demonstrating that personal jurisdiction with respect to Syte is proper

under the stream of commerce theory. Because Syte does not appear to make any explicit

arguments that an assertion of personal jurisdiction is unreasonable or unfair and because there

do not appear to be any arguments that an assertion of personal jurisdiction is unreasonable or

unfair—let alone being one of those “rare” situations—the Court determines that Syte is subject

to specific jurisdiction in this forum. Beverly Hills Fan, 21 F.3d at 1568.

       That said, the record is silent with regard to several key facts, any of which could change

the Court’s conclusion that Syte’s actions were “purposefully directed toward [Texas].” Beverly

Hills Fan, 21 F.3d at 1566 (citing Asahi, 480 U.S. at 112 (emphasis removed)). First, and

perhaps most importantly, the record is silent as to whether Syte received royalties for each app
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 18 of 21




that was downloaded, installed, or used. If it did, because Texas consumers are likely one of the

largest downloaders and users of Kohl’s app—at least if number of physical stores is an

indicator—Syte would receive significant royalties due to Texas consumers. Second, the record

is silent whether Syte had an input into Kohl’s marketing to Texas customers. (Conversely, the

record is also silent regarding what actions Syte directed or allowed Kohl’s to take towards

Texas consumers.) Third, the record is silent whether Syte provides technical support for the

users of Kohl’s app, directly or indirectly (though patches and version upgrades), and/or if it is

aware if Texas consumers are experiencing technical difficulties. Fourth, the record is silent as

to whether Syte has continuously provided patches and version upgrades to Kohl’s or whether, at

the time the complaint was filed, Syte only provided a single software release to Kohl’s. To the

extent that any of these facts—or other similar facts—are present, the Court invites Syte to file a

motion for reconsideration.

               3.      Slyce’s request for jurisdictional discovery is moot

       As stated above, because Slyce has made at least a prima facie showing of demonstrating

that personal jurisdiction is proper with respect to Kohl’s (for both specific jurisdiction and the

stream of commerce theory) and Syte (stream of commerce theory only), Slyce has met its

burden. Kohl’s and Syte argue that jurisdictional discovery is a fishing expedition. ECF No. 14

at 8. Accordingly, because jurisdictional discovery is unnecessary, the Court DENIES Slyce’s

request for jurisdictional discovery as moot.

       B.      Venue

       Kohl’s and Syte also contend that venue is not proper. ECF No. 6 at 11–12, ECF No. 14

at 9. In its opening motion, Kohl’s and Syte contend that neither subsection of 28 U.S.C. § 1400

apply to either Kohl’s or Syte. ECF No. 6 at 11–12. In particular, Kohl’s contends that venue is
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 19 of 21




not proper because, at least according to Kohl’s, venue “requires more than the minimum

contacts necessary for establishing personal jurisdiction” and personal jurisdiction is not proper,

at least according to Kohl’s. ECF No. 6 at 12; ECF No. 14 at 9. Kohl’s further contends that

“Texas cannot be ‘the place of the defendant’ merely because a nationwide retailer has two

stores here.” ECF No. 6 at 12. Syte contends that venue is not proper because it does not have a

“regular and established place of business” anywhere in Texas. ECF No. 6 at 12. Syte also

contends that venue is not proper because Syte is not subject to personal jurisdiction in this

District or elsewhere in Texas. Id.; ECF No. 14 at 9. Kohl’s does not contest that acts of

infringement may have occurred in this District. ECF No. 6 at 12; ECF No. 14 at 9.

       Slyce, by contrast, contends that venue is proper for both defendants, namely, it is proper

under 28 U.S.C. § 1400(b) for Kohl’s and 28 U.S.C. § 1391(c)(3) for Syte. ECF No. 13 at 14–

15. With respect to Kohl’s, Slyce argues that it has pled allegations of infringement by Kohl’s in

this District and that Kohl’s has at least twenty regular and established places of business in this

District. ECF No. 13 at 15. With respect to Syte, Slyce contends that as a foreign corporation,

Syte may be sued in any judicial district. Id. at 16.

       The Court agrees with Slyce’s arguments and finds that venue is proper for both Kohl’s

and Syte. More specifically, with respect to Kohl’s, because Slyce has properly pled (and Kohl’s

does not dispute) that acts of infringement occurred in this District and because Kohl’s has

several “regular and established places of business” in this District, venue is proper under 28

U.S.C. § 1400(b). With respect to Syte, because Syte admits it is a foreign corporation (ECF No.

6 at 3), 28 U.S.C. § 1391(c)(3)—and not 28 U.S.C. § 1400—applies. In re HTC, 889 F.3d at

1357. And pursuant to 28 U.S.C. § 1391(c)(3), venue in proper in this District for a foreign

corporation such as Syte. Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-cv-00456,
        Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 20 of 21




2018 WL 5315206, at *3 (E.D. Tex. Oct. 26, 2018) (“[Defendant] is a foreign corporation. The

fact that it may have its principal place of business in Houston, Texas does not alter its status as a

foreign corporation for the purposes of § 1391(c)(3). As such, venue as to [Defendant] is proper

in this District.”) (internal citations removed).

        C.       Failure to State a Claim

        Defendants contend that at least claim 1 of the ’624 Patent is directed to patent ineligible

subject matter. ECF No. 6 at 13.

        Given the Circuit’s holding and guidance in MyMail, Ltd. v. ooVoo, LLC, the Court

denies Defendants’ motion without prejudice and directs it to refile its motion, if it so chooses,

after the issuance of the Court’s claim construction order.         See No. 2018-1758, 2019 WL

3850614 (Fed. Cir. 2019). Should Defendants elect to refile their motion at that time, the Court

orders Defendants to brief the patent ineligibility of each asserted claim, i.e., not just

representative claims. The Court will grant any reasonable request to extend the page limits for

such a motion.

        To be clear, the Court takes no position on whether claim construction is necessary for

any of the asserted claims. See MyMail, 2019 WL 3850614, at *5. Furthermore, the Court takes

no position on whether there are any factual disputes that preclude dismissal at the pleadings

stage. See Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128–30 (Fed.

Cir. 2018).


IV.     Conclusion

        For the reasons contained herein, the Court DENIES Defendants’ motion to dismiss for

lack of personal jurisdiction, improper venue, and failure to state a claim.
       Case 6:19-cv-00257-ADA Document 23 Filed 10/22/19 Page 21 of 21




SIGNED this 22nd day of October, 2019.




                                         ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE
